CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 2to Registration Statement No. 333-172870 on Form N-2 of our report dated December 17, 2012, relating to the financial statements and financial highlights of Eaton Vance Senior Floating-Rate Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Senior Floating-Rate Trust for the year ended October 31, 2012, and to the references to us under the headings “Financial Highlights” and“Independent Registered Public Accounting Firm” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such registration statement. Boston, Massachusetts January 28, 2013
